DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Terminal Disclaimer
The terminal disclaimer filed on 6/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,904,726 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claims 1, 10 and 14 that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the invention patented in Pat. No. US 2018/0115970, US 2013/0084884 and US 2016/0275790. 
The improvement comprises:
US 2018/0115970 is considered as the closest prior art that teaches a transmitting device (Fig.12 elements 22-24 and para.121-123 and para.102), the transmitting device comprising:
a plurality of antenna ports (Fig.12 elements 25 and para.116, where the antenna ports are at left and right doors, and on the roof of a vehicle);
wherein each antenna port is configured to transmit signals (para.126) and is arranged at a different location (para.116, where the location of each antenna port can be at left and right doors, and on the roof of a vehicle), and
each antenna port is assigned, depending on its location on the device (para.116, where the location of each antenna port can be at left and right doors, and on the roof of a vehicle), a unique resource from a set of resources for transmission of a signal (para.117, where a separate resource region (time or frequency) may be used according to usage of the antenna. In addition, a UE ID may be assigned according to antenna or usage of the antenna to regard a vehicle as having a plurality of UEs mounted therein.  At this time, a rule for assigning a usage index to each UE and using a separate resource region according to the usage index may be set.);
wherein each resource is a frequency resource, a time resource and/or a code resource (para.117, where a separate resource region (time or frequency) may be used according to usage of the antenna.); and/or 
wherein each antenna port is assigned, depending on its location, a different frequency band or sub-band, a different time period or slot, and/or a different code (para.117, where since several antennas are mounted in a vehicle (antennas are mounted in left and right doors, or on the roof (para.116)), one UE is considered as being used from the viewpoint of a cellular network, but resource regions which differ according to antenna may be used.).

US 2013/0084884 teaches a receiving device, comprising:
at least one antenna element configured to receive signals (Fig.8a element 813 and para.139); and
at least one processor (Fig.8a element 801, Fig.8b element 815) configured to determine position and/or orientation information of a transmitting device of a received one of the signals (para.141); and 
wherein the at least one processor is configured to determine the position and/or orientation information of the transmitting device based on the angle of arrival (para.141, where the location may be determined based on at least one of: 
a measurement of a propagation delay between the UE and the radio network node; and 
an AoA (Angle of Arrival) of a signal received from the UE.)

US 2016/0275790 teaches a communication unit (Fig.13 element 120) comprising:
transmitting the signal to a plurality of peripheral vehicles (Fig.13 elements 20-1, 20-2, 20-3 and para.174);   
adjusting a phase difference between the antenna elements to change the direction of the beam pattern, such that the signal can be sequentially transmitted to the first peripheral vehicle (Fig.13 element 20-1 and para.174), the second peripheral vehicle (Fig.13 element 20-2 and para.174), and the third peripheral vehicle (Fig.13 element 20-3 and para.174);
sequentially performing unicast communication at intervals of a short time;
if the same content signal is transmitted to the peripheral vehicles (Fig.13 elements 20-1, 20-2, 20-3), the plurality of antenna elements constructing the antenna array 122d may be divided and grouped into a plurality of sub-arrays; and
a second set of the antenna ports (para.175, where the antenna arrays can be considered as a set of antenna ports since each antenna can be considered as an antenna port (para.77 of the instant application - where each antenna port 101 may for instance be a signal antenna element, an antenna array)) is arranged in a second spatial area (para.175) in order to be adjusted in consideration of the signal transmission direction or the signal linearity (para.175).

With regard Claims 1 and 14, US 2018/0115970 in view of US 2013/0084884 and further in view of US 2016/0275790 fails to teach the limitation of "assigning, to each of a plurality of antenna ports arranged at different locations, a unique resource from a set of resources for signal transmission based on the respective location of the antenna port, wherein the unique resource is associated with the respective location of the antenna port." as recited in claims 1 and 14, respectively.

With regard Claims 10, US 2018/0115970 in view of US 2013/0084884 and further in view of US 2016/0275790 fails to teach the limitation of "determining position or orientation information of a transmitting device of a signal received by at least one antenna element based on a resource from a set of resources for signal transmission, wherein the resource is assigned based on a location of the at least one antenna element." as recited in claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Reference(s) US 2017/0111880 is cited because they are put pertinent to the method for performing positioning in the wireless communication system. However, none of references teach detailed connection as recited in claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633